Fourth Court of Appeals
                                        San Antonio, Texas
                                                January 7, 2015

                                             No. 04-14-00744-CV

                           IN THE INTEREST OF B.C., P.C., JR., AND A.C.,

                        From the 131st Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2013-PA-01143
                           Honorable Charles E. Montemayor, Judge Presiding


                                                 O R D E R

         This is an appeal from a judgment terminating appellant, Raquel Paredez’s parental rights. On
December 15, 2014, appellant’s court-appointed appellate counsel responded by filing a motion to
withdraw and brief pursuant to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no
meritorious issues to raise on appeal. See In re R. R., No. 04-03-00096-CV, 2003 WL 21157944 (Tex.
App.–San Antonio, May 21, 2003, order) (holding that Anders procedures apply to appeals from orders
terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.–San Antonio, Sept. 10,
2003, no pet.) (mem. op.). Counsel states he has informed appellant of her right to review the record and
file her own brief. See id.; Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio, July 23,
1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).
Counsel also provided appellant with an “Appellant’s Motion for Pro Se Access to the Appellate Record.”
The State has filed a notice waiving its right to file a brief in this case unless appellant files a pro se brief.

        Appellant has not requested a copy of the appellate record. Therefore, appellant’s pro se brief is
due in this court no later than February 5, 2015.

         We order that the motion to withdraw filed by appellant’s counsel is held in abeyance pending
further order of the court.

        We further order the clerk of this court to serve a copy of this order on appellant and all counsel.



                                                             ___________________________________
                                                             Sandee Bryan Marion, Chief Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 7th day of January, 2015.


                                                             ___________________________________
                                                             Keith E. Hottle
                                                             Clerk of Court